0
--)
      Fill in this information to identify your case:
                                                                                                                                           FILEDUSBCCLRK!
      Debtor 1                 KEMONTE T. WESSON                                                                                                2013FEB6PN12:
                                                              Middle Name                    Last Name
                               First Name

      Debtor 2                                                                               Last Name
                                                              Middle Name
      (Spouse if, filing)      First Name

      United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

      Case number                                                                                                                                 [3 Check if this is an
      (if known)
                                                                                                                                                     amended filing




      Official Form 106Sum
                                                                                            013
                                                                                            '. "...
                                                                                                                                                            12/15
      Summa ofYour Assets and Liabilities and Certain Statistical Information
      ^^^^^^-^^^^SX^^^^^^SKS^
      your'origrn alforms^      you must fill out a new Summary
                                                                and check the box at the top of this page.


      Part 1         SummarizeYour Assets
                                                                                                                                                    tYour assetsr "
                                                                                                                                                    tValue.of whatyou.ownff ^


       1      Schedule A/B: Property (Official Form 106A/B)                                                                                                                 0.00
              1a. Copy line 55, Total real estate, from Schedule A/B.
                                                                                                                                                                       1, 900. 00
              1b.Copyline62,Totalpersonalproperty,fromScheduleA/B.
                                                                                                                                                                       1, 900. 00
              1 c. Copy line 63, Total of all property on Schedule A/B.

       Part 2:        Summarize Your Liabilities
                                                                                                                                                    |Yourliabilitie&T'?';:t'£' ^
                                                                                                                                                    ?Amount^y(XLOwe. ie>.<.Jt-^'

       2. Schedule D:Creditors Who Have Claims Secured byProperty^O
       "                                                              aa^Fom^06p^^^^^^^^^^^^                                               D...       ^                      0. 00
          ^a"^pyc t^totl al7ou teted'mCo^n^'Amoun't of claim, at the bottom of the last page of Part 1 of Schedule
       3. ScheduleE/F:CreditorsWhoHaveUnsecuredClaims(OfficialForm 106E/F) ^ ^                                ^ ^ ^                                   ^                      0.00
               3a"Cop'y the'total claims from Part 1 (priority unsecured claims) from line6e ofSc/iedu/e E/F.................................
               3b.Copy thetotalclaimsfromPart2 (nonpriorityunsecuredclaims)fromline6jofSc/ieduteE/F............................                       $               32,400.00
                                                                                                                         Your total liabilities $                   32, 400. 00



       Part 3:         Summarize Your Income and Ex enses

       4.      Schedule I: Your Income (Official Form 1061) __..,,                                                                                    $                 2, 387. 00
               Copyyourcombined monthly income from line 12of Schedule I.
       5. ScheduteJ;YourExpenses(OfficialForm 106J)                                                                                                   ^                 2,400.00
          Copy yourmonthly expenses from line 22cof ScheduleJ..
        Part4. AnswerTheseQuestionsforAdministrativeandStatisticalRecords
        6. Are you filing for bankruptcy under Chapters 7, 11, or 13?                                    ^   ^ __ , "_ _....,
                D"JNo~Youhave^iothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
                       Yes
        7.     Whatkind of debt do you have?

                       Yourdebtsareprimarilyconsumerdebts,Consumerdebtsare;thoseincurredby^an^^yua^primarily fora personal,family,or
                       h^useuhcoy"p^e''I'"i'1"U. S~C~§Toi(8)"Fill outlines8-9gforstatisticalpurposes. 28U.S.C.§ 159.
                D Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformto
                       the court with your other schedules.
           OfficialForm106Sum '             Summary ofYourAssets andLiabilitiesandCertainStatistical Information                                             page1 of 2
                                                                                                                                                             Best Case Bankruptcy
       SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com



                   Case 2:19-bk-01320-MCW                        Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                               Desc
                                                                 Main Document   Page 1 of 30
Debtor 1      KEMONTE T. WESSON                                                          Case number (if known)

8.    From the Statement ofYour Current Monthly Income: Copy yourtotal current monthly income from Official Form                3, 182. 00
      122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9. Copythefollowingspecialcategoriesofclaimsfrom Part4, line6 of ScheduleE/F:
                                                                                                    Total claim
     SFromPart4 on ScheduleE^cppylthejfollcwingT^
      9a. Domesticsupport obligations (Copy line 6a.)                                                               0.00

      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                     0. 00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                           0.00

      9d. Student loans. (Copy line 6f.)                                                                            0.00

      9e.Obligationsarisingoutofa separationagreementordivorcethatyoudidnotreportas                                 0.00
           priority claims. (Copy line 6g.)
      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)        +$              0.00


      9g. Total. Add lines 9a through 9f.                                                                         0.00




OfficialForm106Sum                                 SummaryofYourAssetsandLiabilitiesandCertainStatisticalInformation               page 2 of 2
                                                                                                                             Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com




          Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42              Desc
                                                                Main Document   Page 2 of 30
  Fill in this information to identify your case and this filing:

  Debtor 1                   KEMONTE T. WESSON
                             FirstName                          Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)         First Name                         Middle Name                  LastName

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                                                          D Check ifthis is an
                                                                                                                                           amended filing



Official Form 106A/B
Schedule A/B: Propert                                                                                                                                  12/15
In each category, separately list and describe items. Listan assetonly once. Ifan assetfits in more than one category, list the assetin the category whereyou
think it fits best. Be as complete and accurateas possible. Iftwo married people arefiling together, both are equally responsiblefor supplying correct
information. If more space is needed, attach a separatesheetto this form. On the top of any additionalpages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
   D Yes. Whereistheproperty?

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
   D Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here.                                                                                  $0. 00

 Part 3: Describe Your Personal and Household Items
   o you own or have any legal or equitable interest in any of the following items?                                                 Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
          Yes. Describe.....


                                       BEDROOM FURNITURE $200: 2 BEDS, 1 DRESSER, 2
                                       NIGHTSTANDS
                                       LIVING ROOM FURNITURE $300: SECTIONAL, TV STAND
                                       KITCHEN ITEMS $100: POTS, PANS, PLATES & UTENSILS
                                       DININGROOM FURNITURE$200: TABLE& 4 CHAIRS                                                                      $800. 00



Official Form 106A/B                                                          ScheduleA/B: Property                                                       page 1
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                         Best Case Bankruptcy




          Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                             Desc
                                                                Main Document   Page 3 of 30
   Debtor1        KEMONTET. WESSON                                                             Case number (if known)

 7. Electronics
      Examples:Televisionsand radios;audio,video, stereo, anddigitalequipment; computers, printers, scanners;musiccollections;electronicdevices
                    includingcell phones, cameras, media players, games
      D No
         Yes. Describe.....


                                       TVS SO". 40", 55"                                                                                   $600. 00

 8. Collectibles of value
      Examples:Antiquesandfigurines;paintings,prints, orotherartwork;books, pictures, orotherartobjects; stamp, coin, orbaseballcard collections;
                    other collections, memorabilia, collectibles
         No
     D Yes. Describe.....

 9. Equipment for sports and hobbies
      Examples:Sports,photographic,exercise,andotherhobbyequipment;bicycles,pooltables,golfclubs,skis;canoesandkayaks;carpentrytools;
                    musical instruments
         No
     D Yes. Describe.....

 10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
     D Yes. Describe.....

 11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     D No
        Yes. Describe.....

                                      CLOTHING                                                                                             $200.00


12. Jewelry
       Examples:Everydayjewelry,costumejewelry,engagementrings,weddingrings,heirloomjewelry,watches,gems,gold,silver
        No
     D Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
    D Yes. Describe.....

14. Anyotherpersonalandhouseholditemsyoudidnotalreadylist, includinganyhealthaidsyoudidnotlist
        No
    D Yes. Give specific information.....


 15. Addthe dollar value ofall ofyourentries from Part3, including anyentries for pagesyou haveattached
       for Part 3. Write that number here                                                                                          $1,600. 00


 Part 4: Describe Your Financial Assets
     you ownor haveany legal orequitableinterestin any ofthefollowing?                                                    Current value of the
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured
                                                                                                                          claims or exemptions.
16. Cash
      Examples: Money you have inyourwallet, in your home, in a safedeposit box,andon handwhenyoufileyour petition
      No
    D Yes..



Official Form 106A/B                                                 ScheduleA/B: Property                                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                  Best Case Bankruptcy




          Case 2:19-bk-01320-MCW                               Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                    Desc
                                                               Main Document   Page 4 of 30
  Debtor1         KEMONTET. WESSON                                                                           Casenumber(ifknown)
  17. Deposits of money
       Examples: Checking, sayings, or other financial accounts; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
                     institutions. Ifyou have multiple accountswith the same institution, list each.
     D No
       Yes........................                                    Institution name:


                                       17. 1. CHECKING                     WELLSFARGOBANKXXX5652                                                    $300.00

 18. Bonds, mutual funds, or publicly tradedstocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
     D Yes..................                 Institution or issuer name:

 19 Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
      joint venture                                             '                        '                   '        -'--------"----. ''.
        No
     D Yes. Givespecificinformationaboutthem.
                                         Name of entity:                                                     % of ownership:

 20. Governmentandcorporate bondsand othernegotiableand non-negotiableinstruments
     Negotiableinstrumentsincludepersonalchecks, cashiers'checks,promissorynotes, and moneyorders.
     Non-negotiable instruments are those you cannot transfer to someone bysigning or delivering them.
        No
    D Yes. Give specific information about them
                                         Issuer name:

 21. Retirement or pension accounts
      Examples:Interestsin IRA,ERISA,Keogh,401(k), 4Q3(b),thriftsavingsaccounts,orotherpensionorprofit-sharingplans
        No
    a Yes. Listeach account separately.
                                      Type of account:                     Institution name:

22. Security deposits and prepayments
      Yourshareofall unuseddepositsyou havemadesothatyoumaycontinueserviceorusefroma company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
    D Yes......................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, eitherfor life orfor a number ofyears)
       No
    D Yes.............            Issuername and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26U.S.C. §§530(b)(1), 529A(b), and529(b)(1).       '       .        - .            -, ---------.. ^. -,3. _....
       No
    D Yes.............            Institutionnameanddescription.Separatelyfiletherecordsofanyinterests. 11 U.S.C. § 521(c):
25. Trusts,equitableorfutureinterestsinproperty(otherthananythinglistedinline1),andrightsorpowersexercisableforyourbenefit
       No
    D Yes. Givespecificinformationaboutthem...

26. Patents,copyrights,trademarks,tradesecrets,andotherintellectual property
    Examples:Internetdomainnames,websites,proceedsfromroyaltiesandlicensingagreements
       No
    D Yes. Givespecificinformationaboutthem...

27 Licenses,franchises,andothergeneral intangibles
     Examples:Buildingpermits,exclusivelicenses,cooperativeassociationholdings,liquorlicenses,professionallicenses
       No
   D Yes. Givespecificinformationaboutthem...

 Moneyorproperty owedtoyou?                                                                                                        Currentvalueofthe
                                                                                                                                   portion you own?
Official Form 106A/B                                                Schedule A/B: Property                                                            pggg 3
SoftwareCopyright(c)1996-2018BestCase,LLC-www.bestcas9.com                                                                                  ggg,^g Bankruptcy


         Case 2:19-bk-01320-MCW                            Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                Desc
                                                           Main Document   Page 5 of 30
   Debtor 1        KEMONTE T. WESSON                                                                          Case number (Ifknown)

                                                                                                                                      Do not deductsecured
                                                                                                                                      claims or exemptions.

 28. Tax refunds owed to you
      No
       D Yes.Givespecificinformation aboutthem, includingwhetheryou alreadyfiledthe returns andthetaxyears.......

 29. Family support
         Examples: Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
          No
       D Yes. Give specific information......


 30. Otheramounts someone owesyou
         Examples:Unpaidwages,disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,SocialSecurity
                      benefits; unpaid loansyou madeto someoneelse
          No
       D Yes. Give specific information..

 31. Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          No
       D Yes.Nametheinsurancecompanyofeachpolicyandlistitsvalue.
                                            Company name:                                            Beneficiary:                     Surrender or refund
                                                                                                                                      value:

 32. Any interest in property that is due you from someone who has died
         Ifyouarethebeneficiaryofa livingtrust, expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receivepropertybecause
        someone has died.
          No
       D Yes. Givespecificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents,employmentdisputes, insuranceclaims, or rightsto sue
         No
       D Yes. Describe each claim.

34. Othercontingentandunliquidatedclaimsofevery nature,includingcounterclaimsofthedebtorandrightstosetoffclaims
          No
       D Yes. Describeeachclaim.

35. Any financial assets you did not already list
          No
       D Yes. Give specific information..

 36. Add_thedollarvalueofall ofyourentriesfrom Part4, includinganyentriesforpagesyouhaveattached
         for Part 4. Write that number here.                                                                                                      $300.00

 Part5: DescribeAnyBusiness-RelatedPropertyYou OwnorHavean InterestIn.Listany real estatein Part1.

37 Doyou own or haveanylegal orequitable interest in any business-relatedproperty?
        No. Go to Part 6.
      D Yes. Goto line38.


 Part6: DescribeAnyFarm-and Commercial Fishing-RelatedPropertyYou Ownor Havean InterestIn.
            If you own or have an interest in farmland, list it in Part 1.

46.        youownorhaveanylegalorequitableinterestin anyfarm-orcommercialfishing-relatedproperty?
           No. Go to Part 7.
        d Yes. Gotoline47.

Official Form 106A/B                                                         ScheduleA/B: Property                                                        page 4
SoftwareCopyright (c) 1996-2018Best Case, LLC-www.bestcase. com
                                                                                                                                               Best CaseBankruptcy




           Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                Desc
                                                                 Main Document   Page 6 of 30
  Debtor 1       KEMONTET. WESSON                                                                    Case number (if known)


  Part?:         Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
     Examples:Seasontickets, country club membership
           No
     D Yes. Givespecificinformation.

  54. Add the dollar value of all of your entries from Part 7. Write that number here                                                      $0.00

  PartS:        List the Totals of Each Part of this Form


  55. Part 1: Total real estate, line 2                                                                                                        $0.00
  56. Part 2: Total vehicles, line 5                                                       $0.00
  57. Part 3: Total personal and household items, line 15                             $1, 600. 00
  58. Part 4: Total financial assets, line 36                                            $300. 00
  59. part 5: Total business-related property, line 45                                     $0. 00
  60. Part 6: Total farm- and fishing-related property, tine 52                            $0. 00
  61. Part 7: Total other property not listed, line 54                                     $0.00

  62. Total personal property. Add lines 56 through 61...                             $1,900. 00    Copy personal property total         $1, 900. 00
 63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                     $1, 900. 00




Official Form 106A/B                                             ScheduleA/B: Property                                                         page 5
SoftwareCopyright (c) 1996-2018BestCase, LLC-www.bestcase.com                                                                      Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                           Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                         Desc
                                                            Main Document   Page 7 of 30
  Fill in this information to identify your case:

 Debtor 1                  KEMONTE T. WESSON
                           First Name                          Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name                    Last Name


I United States BankruptcyCourtforthe:                  DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                 d Check if this is an
                                                                                                                                              amended filing

Official Form 106C
Schedule C: The Property /ou Claim as E                                                                                                                              4/16

Be as complete and accurate as possible. Iftwo married people are filingtogether, both are equally responsiblefor supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copiesofPart2; AdditionalPageas necessary. On the top ofany additionalpages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specificdollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% affair market value under a law that limits the
exemption to a particulardollar amountand the value ofthe property is determinedto exceedthat amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:        Identi the Pro e           You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

          You are claiming state and federal nonbankruptcy exemptions.                   11 U. S. C. § 522(b)(3)

      D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on               Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      ScheduleA/Bthat lists this property                         portion you own
                                                                  Copy the value from      Check only one box for each exemption.
                                                                  Schedule A/B

      BEDROOM FURNITURE $200: 2                                              $800. 00                                    $800.00    Ariz. Rev. Stat. g33.1123
      BEDS, 1 DRESSER, 2 NIGHTSTANDS
      LIVING ROOM FURNITURE $300:                                                          D 100%offairmarketvalue,upto
      SECTIONAL, TV STAND                                                                        any applicable statutory limit
      KITCHEN ITEMS $100: POTS, PANS,
      PLATES & UTENSILS
      DININGROOM FURNITURE$200:
      TABLE &4 CHAIRS
      Line from Schedule A/B: 6.1

      TV'S 50", 40", 55"                                                     $600. 00                                    $600. 00   Ariz- Rev- stafc § 33. 1123
      Line from Schedule A/B: 7.1
                                                                                           1-1 100%offairmarket value, upto
                                                                                                 any applicable statutory limit

      CLOTHING                                                               $200.00                                     $200. 00   Ariz- Rev- stat § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                           D 100%offairmarketvalue,upto
                                                                                                 any applicable statutory limit

     CHECKING:WELLSFARGO BANK                                                                                           $300.00     Ariz-Rev-stat § 33-1126(A)(9)
                                                                             $300. 00
     XXX5652
      Line from Schedule A/B: 17.1                                                         0 100%offairmarketvalue, upto
                                                                                                 any applicable statutory limit




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                         page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy




         Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                         Desc
                                                               Main Document   Page 8 of 30
  Debtor1      KEMONTET. WESSON                                                                  Case number(if known)
  3. Are you claiming a homestead exemption of more than $160, 375?
       (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

       D Yes. Didyou acquirethe propertycovered bythe exemptionwithin 1,215daysbeforeyoufiledthiscase?
             D       No
             D       Yes




OfficialForm 106C                                       ScheduleC: The PropertyYou Claimas Exempt                                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                            BestCase Bankruptcy




         Case 2:19-bk-01320-MCW                               Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                 Desc
                                                              Main Document   Page 9 of 30
    Fill in this information to identify your case:
  I Debtor 1                 KEMONTE T. WESSON
                             First Name                         MiddleName         LastName
    Debtor 2
   (Spouse if, filing)       First Name                         Middle Name        Last Name

   United States BankruptcyCourtforthe:                   DISTRICTOFARIZONA

   Case number
   (if known)
                                                                                                                         D Check if this is an
                                                                                                               J           amended filing

  Official Form 106D
  Schedule D: Creditors                                   Jio Have Claims Secured by Property                                                12/15
  penasjfmplete,    a?d ^".rateaLPOSS'ble; if. to°. m"rielpeo^arefi"ngJogethe''-. both e?"a"y esponsible for supplying correct information. If
                                                                                         are    '.                                        more space
             1;cop.ytheAdditionalpa9e-fll1itout'numbertheentries,andattachittothisform.Onthetopofanyadditionalpages,"writeyournameandcase'
  1. Doanycreditors haveclaimssecuredby yourproperty?
            No. Checkthisboxandsubmitthisformto the courtwithyourotherschedules. You have nothing elseto report onthisform.
        D Yes. Fill in all ofthe informationbelow.




Official Form 106D                                 Schedule D:Creditors WhoHaveClaims Secured by Property                                page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com
                                                                                                                                    BestCaseBankruptcy




           Case 2:19-bk-01320-MCW                               Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                     Desc
                                                               Main Document    Page 10 of 30
Fill in this information to identify your case:

Debtor 1                     KEMONTET. WESSON
                             First Name                         Middle Name                        Last Name

Debtor 2
(Spouse if, filing)          First Name                         Middle Name                        Last Name


United States Bankruptcy Court for the:                    DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                                       D Check if this is an
                                                                                                                                                   amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be   as   complete     and accurate   as   possible.   Use Part 1   for creditors with PRIORITY claims and Part 2 for creditors with    NpNPRIORITV^aims^   List    e
                                                                                                                                                                        ot^erPartyto
any~executo'rycontracts-orunexpiredTeasesthatcouldresultina claim. AlsolistexecutorycontractsonScheduleA/B:Property(Off'c"al^°rm^06A/B)^andon
ScheduleG:ExecutoryContractsandUnexpiredLeases(OfficialForm 106G).Donotincludeanycreditorswith partiallysecureddaimsthatare
ScheduleD:Creditors'WhoHaveClaimsSecuredbyProperty.Ifmorespaceis needed, copythePart:you need,flUitout, numbertheentriesintheboxesonthe
ieftAttachthe Continuation Pageto this page. Ifyou have no information to report in a Part, do notfilethat Part. Onthetop ofany additional pages, writeyour
name and case number (if known).
Part 1:           List All of Your PRIORITY Unsecured Claims
1. I o any creditors havepriority unsecuredclaims againstyou?
           No. Go to Part 2.
      D Yes.
 Part 2:          List All of Your NONPRIORITYUnsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
      D No.You havenothingto report in this part. Submitthisformto thecourtwithyourotherschedules.

           Yes.

4. Listall ofyour nonpriority unsecured claims in the alphabetical orderofthe creditor who holds each claim. Ifa creditor hasmore than one no"P"ority
   Jnse'curedcTaim. 'iist'thecreditor separately for'each claim. Foreachclaim listed, identifywhattype ofclaim it is. Donotlistclaims alreadyjnc^dedJnPart 1Jfmore
   than'onecreditorholdsa particularclaim, listtheothercreditorsin PartS. lfyou havemorethanthreenonpriorityunsecuredclaimsfill outthe
      Part 2
                                                                                                                                                        Total claim


4.1          Capital One Bank USA NA                                       Last 4 digits of account number      XX                                                      $2, 800. 00
             Nonpriority Creditor's Name
             P.O. BOX 30281                                                Whenwas the debt incurred?           2018
             Salt Lake Cit , UT 84130
             Number Street City State Zip Code                             As of the date you file, the claim is: Checkall that apply
             Who incurred the debt? Check one.

                  Debtor 1 only                                            D Contingent
             D Debtor 2 only                                                  Unliquidated
             D Debtor1 and Debtor2 only                                    D Disputed
             D At leastoneofthe debtorsandanother                          Type ofNONPRIORITY unsecured claim:
                                                                           D Student loans
             D Check if this claim is for a community
             debt                                                          D Obligationsarisingoutofa separationagreementor divorcethatyou did not
             Is the claim subject to offset?                               report as priority claims
                  NO                                                       D Debts to pension or profit-sharing plans, and other similar debts
             D Yes                                                            Other. Specify CREDIT




OfficialForm 106E/F                                ScheduleE/F: CreditorsWhoHaveUnsecured Claims                                                                           Page 1 of 4
                                                                                                                                                                   Best Case Bankruptcy
SoftwareCopyright(c)1996-2018 BestCase,LLC- www.bestcase.com                               35110



             Case 2:19-bk-01320-MCW                                   Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                           Desc
                                                                     Main Document    Page 11 of 30
 Debtor 1 KEMONTET. WESSON                                                                                Case number (ifknow)

4.2       CJA AUTO SALES INC.                                        Last 4 digits of account number       8562                                          $10, 000. 00
           Nonpriority Creditor's Name
           1146S. SIRRINE                                            When was the debt incurred?           2018
           Mesa, AZ 85210
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one

              Debtor 1 only                                          D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 and Debtor2 only                                D Disputed
           D At least one of the debtors and another                 Type of NONPRIORIT/unsecured claim:
           D Checkif this claim is fora community                    D Studentloans
          debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

4.3        DATE STREETCAPITAL                                        Last4 digits of accountnumber         XX                                              $4, 000. 00
           Nonpriority Creditor's Name
          2101 E. BROADWAY RD. STE 3                                 When was the debt incurred?           2018
          Tern e, AZ 85281
           Number Street City State Zip Code                         As of the dateyou file, the claim is: Checkall that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 and Debtor2 only                                D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
                                                                     D Student loans
          D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify CREDIT

4.4        HUGHES FEDERALCREDIT UNION                                Last 4 digits of account number       XX                                            $14, 000. 00
           Nonpriority Creditor's Name
           P.O. BOX 11900                                            Whenwas the debt incurred?            2018
          Tucson, AZ 85734
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor2 only                                               Unliquidated

           D Debtor1 and Debtor2 only                                D Disputed
           D At least one ofthe debtors and another                  Type of NONPRIORITYunsecured claim:
                                                                     D Student loans
           D Checkif this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify MANY CREDITACCTS




OfficialForm 106E/F                                     ScheduleE/F:CreditorsWhoHave Unsecured Claims                                                         Page 2 of 4
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com




          Case 2:19-bk-01320-MCW                               Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                          Desc
                                                              Main Document    Page 12 of 30
Debtor1 KEMONTET. WESSON                                                                                 Case number (ifknow)

          SNAP FINANCELLC                                           Last 4 digits of account number       XX                                                        $1, 500. 00
          Nonpriority Creditor's Name
          P.O. BOX 26561                                            When was the debt incurred?           2018
          Salt Lake Cit , UT 84126
          Number Street City State Zip Code                         As of the date you file, the claim is: Checkall that apply
          Who incurred the debt? Check one.

                Debtor 1 only                                       D Contingent
          D Debtor2 only                                                Unliquidated
          D Debtor1 and Debtor2 only                                D Disputed
          D At leastoneofthe debtorsandanother                      Type of NONPRIORITY unsecured claim:
                                                                    D Student loans
          D Checkifthis claim is for a community
          debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

                No                                                  D Debtsto pensionor profit-sharingplans, andothersimilardebts
          D Yes                                                         Other.Specify CREDIT

4.6       SWIFT FUNDS FINANCIAL SVCS                                Last 4 digits of account number       XX                                                           $100.00
          Nonpriority Creditor's Name
          P. O. BOX 2397                                            Whenwasthe debt incurred?             2018
          Palos Verdes Peninsula, CA 90274
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

                Debtor 1 only                                        D Contingent
          D Debtor 2 only                                               Unliquidated
          D Debtor 1 and Debtor 2 only                               D Disputed
          D At least one ofthe debtors and another                  Type of NONPRIORITY unsecured claim:
                                                                    D Student loans
          D Check if this claim is for a community
          debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subjectto offset?                            report as priority claims

                No                                                   D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                         Other.Specify EOSFITNESS

Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5.Usethispageonlyifyouhaveothersto benotifiedaboutyourbankruptcy,fora debtthatyoualreadylisted in Parts 1 or2.Forexample, ifa collection agency
                                                                          e, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
  have morethan'one creditorfor'any of'the debtsthatyou listed in Parts 1 or2, listthe additional creditors here. Ifyou do not haveadditional persons to be
  notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Part 4:      Add the Amounts for Each T               e of Unsecured Claim
6. Total the amounts ofcertain types of unsecured claims. This information is forstatistical reporting purposes only. 28 U.S. C. §159.Add theamounts foreach
  type of unsecured claim.
                                                                                                                                  Total Claim

                        6a.     Domestic support obligations                                               6a.                                   0.00
        Total
     claims
 from Part 1            6b. Taxes and certain other debts you owethe government                            6b.                                   0. 00
                        6c. Claims for death or personal injury while you were intoxicated                 6c.                                   0. 00
                        6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.                                   0. 00


                        6e. Total Priority. Add lines 6a through 6d.                                       6e.                                   0.00

                                                                                                                                  Total Claim
                        6f.     Student loans                                                              6f.                                   0.00
        Total
     claims
 from Part 2            6g. Obligations arising out of a separation agreement or divorce that                                                    0. 00
                                you did not report as priority claims                                      ua
                        6h. Debtsto pension or profit-sharingplans, andothersimilardebts                   6h.                                   0.00
                        6i.     Other. Add all other nonpriority unsecured claims. Write that amount       6i.                             32, 400. 00
                                here.


OfficialForm 106 E/F                                    ScheduleE/F: CreditorsWhoHaveUnsecured Claims                                                                   Page 3 of 4
                                                                                                                                                                Best Case Bankruptcy
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestaase.com




          Case 2:19-bk-01320-MCW                              Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                                  Desc
                                                             Main Document    Page 13 of 30
 Debtor 1 KEMONTET. WESSON                                                                      Case number (ifknow)


                        6j.   Total Nonpriority. Add lines 6f through 6i.                        6j. $                 32,400.00




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 4 of 4
SoftwareCopyright (c) 1996-2018BestCase, LLC-www.bestcase.com                                                                      Best Case Bankruptcy




         Case 2:19-bk-01320-MCW                             Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                         Desc
                                                           Main Document    Page 14 of 30
  Fill in this information to identify your case:

  Debtor 1                  KEMONTE T. WESSON
                            First Name                          Middle Name            Last Name

  Debtor 2
  (Spouse if, filing)       First Name                          Middle Name            Last Name


  United States Bankruptcy Courtforthe:                  DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                 D Check if this is an
                                                                                                                                   amended filing



 Official Form 106G
 Schedule G: Execute                                     Contracts and Unexpired Leases                                                              12/15
 Beascomplete andaccurateas possible. Iftwomarried people arefilingtogether, bothareequally responsibleforsupplyingcorrect
 information. Ifmore space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top ofany
 additional pages, write your name and case number (if known).

 1.      Do you haveany executory contracts or unexpired leases?
           No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         D Yes. Fill in all ofthe information beloweven ifthe contacts ofleases arelisted on Schedule A/B-.Property (Official Form 106MB).
2.       List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
         example, rent, vehicle lease,cell phone).Seethe instructionsforthisform inthe instructionbookletformore examplesofexecutorycontracts
         and unexpired leases.


          Person or company with whomyou havethe contract or lease                       Statewhatthe contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
   2.1
           Name



           Number        Street


           City                                      State                  ZIPCode
  2.2
           Name


           Number       Street

           d                                         State                  ZIP Code
  2.3
           Name


           Number       Street

           Ci                                        State                  ZIPCode
  2.4
           Name


           Number       Street

           d                                         State                  ZIPCode
  2.5
           Name


           Number       Street

          "CT                                        State                  ZIPCode




OfficialForm 106G                                  ScheduleG: ExecutoryContractsand UnexpiredLeases                                               Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                        Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                            Desc
                                                                Main Document    Page 15 of 30
  Fill in this information to identify your case:

  Debtor 1                   KEMONTE T. WESSON
                             First Name                           Middle Name        LastName
  Debtor 2
  (Spouse if, filing)        First Name                           Middle Name        Last Name


  United States Bankruptcy Courtforthe:                   DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                           D Check if this is an
                                                                                                                             amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                    12/15

Codebtorsare people orentities whoarealso liableforanydebtsyou may have.Beas completeandaccurateas possible. Iftwo married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Pageto this page. On the top of any Additional Pages, write
your nameand case number(if known). Answerevery question.

       1. Doyou haveany codebtors? (Ifyou are filing a joint case, do not list eitherspouseas a codebtor.

           No
       D Yes

       2.Withinthe last 8 years,haveyou lived in a community,property stateorterritory? (Communitypropertystatesandterritoriesinclude
       Arizona,California,Idaho,Louisiana,Nevada,NewMexico, Puerto Rico,Texas,Washington,andWisconsin.)'

           No. Go to line 3.
       D Yes.Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

   3. InColumn 1, list all ofyour codebtore.Do not includeyourspouseasa codebtorifyourspouseis filingwithyou. Listthe personshown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D),ScheduleE/F(OfficialForm 106BF),or ScheduleG (OfficialForm 106G). UseScheduleD,ScheduleE/F,or ScheduleG to fill
       out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owethe debt
                Name, Number, Street; City, State and ZIP Code
                                                                                                    Check all schedulesthat apply:

                                                                                                    a Schedule D, line
                Name
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                Number             Street
                City                                      State                      ZIPCode



                                                                                                    D Schedule D, line
                Name
                                                                                                    D Schedule E/F, line
                                                                                                    D ScheduleG, line
                Number             Street
                City                                      State                      ZIPCode




Official Form 106H                                                              Schedule H: Your Codebtors                                Page 1 of 1
SoftwareCopyright (c) 1996-2018Best Case, LLC- <mvw.bestcase.com                                                                      Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                                  Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                    Desc
                                                                  Main Document    Page 16 of 30
  Fill in this information                    case:

  Debtor 1                       KEMONTE T. WESSON
  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the:         DISTRICT OF ARIZONA

                                                                                                             Check if this is:
                                                                                                             D An amended filing
                                                                                                             D A supplementshowingpostpetitionchapter
                                                                                                                 13 income as ofthe following date:
  Official Form 1061                                                                                             MM / DD/ YYYY
  Schedule I: Your Income                                                                                                                                12/15
 Beas complete andaccurate as possible. Iftwo married people areflUng together (Debtor 1 and Debtor 2), boUiare equally responsible fo7
 supplying correct information. Ifyouare married and notfilingjointly, andyourspouse is living with you, include information aboutyour
 spouse.Ifyouareseparatedandyourspouseisnotfilingwithyou, donotincludeinformationaboutyourspouse.Ifmorespaceis needed,
 attach a separate sheetto this form. Onthetop ofanyadditional pages, writeyour nameandcase number (if known). Answerevery question.
 Parti                  Describe Em lo ment

 1.      Fill in youremployment
         information.                                                Debtor 1                                      Debtor2 or non-filingspouse
         Ifyou have more than onejob,                                      Employed                                D Employed
        attach a separate page with             Employment status
        information about additional                                 D Not employed                                D Notemployed
        employers.
                                                Occupation           MANAGER
        Include part-time, seasonal, or
        self-employed work.                     Employer's name      LANCERMANAGEMENT
        Occupation may include student          Employer's address
        or homemaker, if it applies.


                                                How long employed there?         1 YEAR
 Part 2:                Give Details About Month! Income

Estimatemonthlyincomeasofthedateyoufilethisform. Ifyouhavenothingto reportforanyline,write$0inthespace.Includeyournon-filir
spouse unless you are separated.

Ifyou oryournon-filingspousehavemorethanoneemployer,combinethe informationforallemployersforthatperson onthelinesbelow.Ifyouneed
more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1           For Debtor 2 or
                                                                                                                                 non-filin   s ouse

        Listmonthly grosswages,salary,andcommissions(before all payroll
        deductions). Ifnotpaid monthly, calculatewhatthe monthlywagewouldbe.                  2.      $         3, 182. 00       $              N/A
 3.     Estimateandlist monthly overtime pay.                                                 3.     +$              0. 00       +$             N/A
 4.     Calculate gross Income. Add line 2 + line 3.                                          4.     $       3, 182.00               $        N/A




OfficialForm 1061                                                          Schedule I: Your Income                                                    page 1



           Case 2:19-bk-01320-MCW                       Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                         Desc
                                                       Main Document    Page 17 of 30
  Debtor1   KEMONTET. WESSON                                                                      Case number (if known)



                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
       Copy line 4 here                                                                    4.      $         3, 182. 00    $             N/A

 5.    List all payroll deductions:
      5a.    Tax, Medicare,and Social Security deductions                                  5a.     $           795. 00     $             N/A
      5b.    Mandatory contributions for retirement plans                                  5b.     £             0.00      $'            N/A
      5c.    Voluntary contributions for retirement plans                                  5c.     $-             0.00     $             N/A
      5d.    Required repayments of retirement fund loans                                  5d.     $              0.00     $             N/A
      5e.    Insurance                                                                     5e.     $              0. 00   $              N/A
      5f.    Domestic support obligations                                                  5f.     $-             0. 00   $              N/A
      5g.    Union dues                                                                    5g.     $-             0. 00   $-             N/A
      5h.    Other deductions. Specify:                                                    5h.+ $                 0. 00 + $              N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5o+5d+5e+5fr5g+5h.                       6.     $            795.00      $             N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     s          2, 387. 00    $             N/A
 8.   List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and businessshowinggross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.    $               0.00     $             N/A
      Sb.    Interest and dividends                                                        8b.    $               0. 00    $             N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Includealimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.    $               0.00     $             N/A
      8d.    Unemployment compensation                                                     8d.    $               0. 00    $             N/A
      8e.    Social Security                                                               8e.    $               0. 00    $             N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistanceand the value (if known) ofany non-cashassistance
             that you receive, such as food stamps (benefits underthe Supplemental
             NutritionAssistance Program) or housing subsidies.
             Specify:                                                                      8f.    $               0.00     $             N/A
             Pension or retirement income                                                  8g.    $               0.00     $             N/A
      8h.    Other monthly income. Specify:                                                8h.+ $                 0.00 + $               N/A

 9. Addall otherincome. Add lines8a+8b+8c+8d+8e+8f+8g+8h.                                  9. $                   0.00 $                  N/A

 10. Calculate monthly income. Add line 7 + line 9.                                      10. $          2, 387. 00 + $          N/A = $         2, 387. 00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11 State all other regular contributions to the expenses that you list in Schedule J.
      Includecontributionsfrom an unmarriedpartner, membersofyour household,yourdependents,yourroommates, and
      other friends or relatives.
      Donotincludeanyamountsalreadyincludedin lines2-10oramountsthatare notavailableto payexpenseslisted in ScheduleJ.
      Specify:                                                                                                 11. +$                               0. 00

 12. Add the amount in the last column of line 10to the amount in line 11. The result is the combined monthly income.
     Writethatamounton the SummaryofSchedulesand StatisticalSummaryofCertainLiabilitiesandRelated Data, ifit
      applies                                                                                                                    12. $          2,387.00
                                                                                                                                     Combined
                                                                                                                                     monthly income
 13. Doyou expectan increaseor decreasewithintheyearafteryoufilethis form?
              No.
      C]      Yes. Explain:




OfficialForm 1061                                                       Schedule I: Your Income                                                  page 2



        Case 2:19-bk-01320-MCW                      Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                     Desc
                                                   Main Document    Page 18 of 30
  Fill in this information to identify your case:

 Debtor 1               KEMONTE T. WESSON                                                                    Check if this is:
                                                                                                             D An amended filing
 Debtor 2                                                                                                    D     A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                               13 expensesas ofthe followingdate:
 United States Bankruptcy Courtforthe: DISTRICTOF ARIZONA                                                          MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. Ifmorespaceis needed,attachanothersheetto thisform. Onthetop ofanyadditionalpages,writeyournameandcase
 number (if known). Answer every question.

 Part        Describe Your Household
 1.   Is this a joint case?
            No. Go to line 2.
       d Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor2 mustfileOfficialForm106J-2,ExpensesforSeparateHouseholdofDebtor 2
 2.    Do you have dependents?          Q NO
       Do not list Debtor 1 and             Yes.    Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
       Debtors.                                     each dependent.                 Debtor 1 or Debtor2               age               live with you?

      Do not state the                                                                                                                  D No
      dependents names.                                                             Son                               15                  Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
 3.   Do your expenses include                      No
      expenses of people other than
      yourself and your dependents?            a Yes

               EstimateYour Ongoing Monthly Expenses
 Estimateyourexpensesasofyourbankruptcyfilingdateunlessyouareusingthisformasa supplementina Chapter13caseto report
 expenses as of a date after the bankruptcy is filed. Ifthis is a supplemental Schedule J, check the box atthe top ofthe form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                       Your expenses

4.    Therental or homeownershipexpensesforyourresidence. Includefirstmortgage
      payments and any rentforthe ground or lot.                                                            4. $                            1, 200. 00
      If not included in line 4:

      4a.     Real estate taxes                                                                            4a. $                                0.00
      4b.     Property, homeowner's, or renter's insurance                                                 4b. $                                0.00
      4c.     Home maintenance, repair, and upkeep expenses                                                4c. $                                0. 00
      4d.     Homeowner's association or condominium dues                                                  4d. $                                0. 00
5. Additionalmortgagepaymentsforyour residence,suchashomeequityloans                                        5. $                                0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1



      Case 2:19-bk-01320-MCW                          Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                           Desc
                                                     Main Document    Page 19 of 30
  Debtor1      KEMONTET. WESSON                                                               Case number (if known)

  6.    Utilities:
        6a.    Electricity, heat, natural gas                                                      6a.                      200. 00
        6b. Water, sewer, garbage collection                                                       6b.                      100.00
        6c. Telephone, cell phone, Internet, satellite, and cable services                         6c.                      100.00
        6d. Other. Specify:                                                                        6d.                         0.00
  7.    Food and housekeeping supplies                                                              7.                      400.00
  8.    Childcare and children's education costs                                                    8.                        0.00
  9.   Clothing, laundry, and dry cleaning                                                          9.                         0.00
  10. Personal care products and services                                                          10.                      100. 00
  11. Medical and dental expenses                                                                  11.                        0.00
  12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include carpayments.                                                                  12.                      300.00
  13. Entertainment, clubs, recreation, newspapers, magazines,and books                            13.                         0. 00
  14. Charitablecontributions and religious donations                                              14.                         0.00
  15. Insurance.
       Do not include insurancededucted from your pay or included in lines 4 or 20.
       15a.    Life insurance                                                                     15a.                         0.00
       15b. Health insurance                                                                      15b.                         0.00
       15c.    Vehicle insurance                                                                                               0. 00
     15d. Otherinsurance. Specify:                                                               15d. $                        0. 00
 16. Taxes. Do not includetaxesdeductedfrom yourpay or included in lines4 or 20.
       Specify:                                                                                    16. $                       0. 00
 17. Installment or lease payments:
       17a. Car payments for Vehicle 1                                                           17a. $                        0.00
       17b. Car paymentsforVehicle 2                                                             17b. $                        0.00
       17c. Other. Specify:                                                                      17c. $                        0.00
       17d. Other. Specify:                                                                      17d. $                        0.00
 18. Your payments ofalimony, maintenance, and support that you did not report as
     deductedfrom your payon line5, ScheduleI. YourIncome(OfficialForm 1061).                      18. $                      0. 00
 19. Other payments you make to support others who do not live with you.                                 $                    0. 00
       Specify:                                                                                    19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule!/;
                                                                                           I: Your Income.
     20a. Mortgageson other property                                                      20a. $                              0.00
       20b. Real estate taxes                                                                    20b. $                       0.00
       20c. Property, homeowner's, or renter's insurance                                         20c. $                       0.00
       20d. Maintenance, repair, and upkeep expenses                                             20d. $                       0.00
       20e. Homeowner's association or condominium dues                                          20e. $                       0. 00
 21. Other: Specity:                                                                              21. +$                      0.00
 22.   Calculate your monthly expenses
       22a. Add tines 4 through 21.                                                                          $         2, 400. 00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                       $         2,400. 00
 23. Calculateyour monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                           23a. $                  2, 387. 00
     23b. Copy your monthlyexpensesfrom line 22cabove.                                           23b. -$                 2,400. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                               23c. $                     -13.00
 24.   Do you expect an increase or decrease in your expenses within the yearafter you file this form?
       Forexample,doyouexpecttofinishpayingforyourcarloanwithintheyearordoyouexpectyourmortgagepaymenttoincreaseordecreasebecauseof a
       modificationto theterms ofyour mortgage?
         No.
       D Yes.             Explainhere:




Official Form 106J                                            ScheduleJ: Your Expenses                                                  page 2



       Case 2:19-bk-01320-MCW                      Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                           Desc
                                                  Main Document    Page 20 of 30
  Fill in this information to identify your case:

  Debtor 1                 KEMONTE T. WESSON
                           First Name                   Middle Name             Last Name

 ! Debtor 2
  (Spouse if. filing)      First Name                   Middle Name             Last Name


  United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

 Case number
i (if known)
                                                                                                                              [] Check if this is an
                                                                                                                                 amended filing



Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                    12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You mustfilethis form wheneveryoufile bankruptcyschedulesor amendedschedules.Makinga falsestatement, concealingproperty, or
obtainingmoneyor property byfraud in connectionwitha bankruptcy casecan result in fines upto $250,000,or imprisonmentfor upto 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                    Sign Below


         Didyou payoragreeto paysomeonewhois NOTan attorney to helpyou fill out bankruptcyforms?

         D      No
                Yes. Name of person       SHERI A. BARRIOS                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                                           Declaration, and Signature(Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they ar true and correct.


               KEM      TE T. WESS                                                 Signature of Debtor 2
               Signature of Debtor 1

               Date Februa         6, 2019                                         Date




OfficialForm 106Dec                                    DeclarationAbout an IndividualDebtor'sSchedules
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                             Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                         Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                Desc
                                                         Main Document    Page 21 of 30
 Fill in this information to identify your case:

 Debtor 1                KEMONTE T. WESSON
                         First Name                      MiddleName                Last Name

 Debtor 2
 (Spouse if, filing)     First Name                      MiddleName                Last Name


I United States BankruptcyCourtforthe:             DISTRICTOFARIZONA

 Case number
 (ifknown)                                                                                                             D Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                   Under Cha ter7                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property andthe lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whicheveris earlier, unless the court extendsthe time for cause.You must also send copiesto the creditors and lessors you list
              on the form

Iftwo married people arefiling together in a joint case, both are equally responsiblefor supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number(if known).

 Parti         List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral         Whatdo you intend to do withthe property that   Didyou claim the property
                                                                      secures a debt?                                 as exempt on Schedule C?

    Creditor's                                                        D Surrenderthe property.                        D No
    name:                                                             D Retain the property and redeem it.
                                                                      D Retainthe property andenter into a            D Yes
    Description of                                                        ReafRrmation Agreement.
    property                                                          D Retain the property and [explain]:
    securing debt:

    Creditor's                                                        D Surrenderthe property.                        D No
    name:                                                             D Retain the property and redeem it.
                                                                      D Retain the property and enter into a          D Yes
    Description of                                                       ReafRnnationAgreement.
    property                                                          D Retainthe property and[explain]:
    securing debt:

    Creditor's                                                        D Surrenderthe property.                        D No
    name:                                                             D Retainthe propertyand redeem it.
                                                                      D Retain the property and enter into a          D Yes
   Description of                                                        ReaffirmationAgreement.
   property                                                           D Retain the property and [explain]:
   securing debt:

   Creditor's                                                         D Surrenderthe property.                        D No


OfficialForm 108                                    Statementof IntentionforIndividualsFilingUnderChapter 7                                    page 1
SoftwareCopyright(c) 1996-2018Best Case, LLC-viww.bestcase.com                                                                     Best Case Bankruptcy




          Case 2:19-bk-01320-MCW                           Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                        Desc
                                                          Main Document    Page 22 of 30
  Debtor 1      KEMONTE T. WESSON                                                                      Case number (ifknown)

     name:                                                               D Retainthe propertyand redeemit.                         D Yes
                                                                         D Retain the property and enter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                            D Retainthe property and[explain]:
     securing debt:



            ListYour Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assumean unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

  Describeyour unexpired personal property leases                                                                              Will the lease be assumed?

  Lessor's name:                                                                                                               D No
  Description of leased
  Property:                                                                                                                    D Yes

  Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Part 3:     Si n Below


Underpenalty of perjury, I declarethatI haveindicatedmy intention aboutany property ofmy estatethatsecuresa debtandany personal
property th       is subject to an unexpired lease.


       KEMONTE T. WESS                                                                 Signatureof Debtor 2
       Signature of Debtor 1


       Date         February 6, 2019                                               Date




OfficialForm 108                                        Statementof Intentionfor IndividualsFilingUnderChapter 7                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                             Best Case Bankmptcy




           Case 2:19-bk-01320-MCW                              Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                 Desc
                                                              Main Document    Page 23 of 30
  Fill in this information to identify your case:

  Debtor 1                   KEMONTE T. WESSON
                             FirstName                         MiddleName                    LaslName
  Debtor 2
  (Spouse if, filing)        First Name                        Middle Name                   LastName

  United States BankruptcyCourtforthe:                   DISTRICTOFARIZONA

  Case number
 (if known)                                                                                                                             D Check if this is an
                                                                                                                                          amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/15
Beas completeandaccurateas possible. Iftwomarried people arefilingtogether, bothareequally responsibleforsupplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number(if known). Answerevery question.
 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     Duringthe last 3 years, haveyou lived anywhereotherthan whereyou live now?

               No
       D Yes. Listall ofthe places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                        Dates Debtor 1          Debtor 2 Prior Address:                         Dates Debtor 2
                                                                       lived there                                                             lived there

3. Withinthe last8 years, didyou ever livewith a spouseor legalequivalentin a community property state or territory? (Communityproperty
states andterritories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D Yes.Makesureyoufill out ScheduleH:YourCodebtors(OfficialForm 106H).
 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment orfrom operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D      No
              Yes. Fill in the details.

                                                     Debtor 1                                                    Debtor 2
                                                     Sources of income                  Gross income             Sources of income             Gross income
                                                     Check all that apply.              (before deductions and   Checkall that apply.          (before deductions
                                                                                        exclusions)                                            and exclusions)
 From January 1 of current year until                  Wages, commissions,                         $4,442. 00    D Wages,commissions,
 the date you filed for bankmptcy:                                                                               bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                       D Operatinga business




OfficialForm 107                                         StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                           page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                               Best Case Bankmptcy




           Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                   Desc
                                                                Main Document    Page 24 of 30
  Debtor1       KEMONTET. WESSON                                                                        Case number (ifknown)



                                                    Debtor 1                                                  Debtor 2
                                                    Sources of income               Gross income              Sources of income            Gross income
                                                    Check all that apply.           (before deductions and    Check all that apply.       (before deductions
                                                                                    exclusions)                                           and exclusions)
  For last calendar year:                             Wages, commissions,                     $34,815.00      D Wages,commissions,
 (January 1 to December31, 2018)                    bonuses, tips                                             bonuses, tips

                                                    D Operatinga business                                     D Operatinga business

 For the calendar year before that:                   Wages, commissions,                     $11,477. 00     D Wages,commissions,
 (January 1 to December31, 2017)                    bonuses, tips                                             bonuses, tips

                                                    D Operatinga business                                     D Operatinga business


5.     Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      Listeach source andthe gross incomefrom each source separately. Do not include incomethatyou listed in line4.

       D     No
             Yes. Fill in the details.

                                                   Debtor 1                                                   Debtor 2
                                                   Sources of income                Gross income from         Sources of income           Gross income
                                                   Describe below.                  each source               Describe below.             (before deductions
                                                                                    (before deductions and                                and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                TAX REFUND                                     $505. 00
 (January 1 to December 31, 2017)


 Parts:       List Certain Pa ments You Wlade Before You Filed for Bankru tc

6.    Are eitherDebtor 1 's or Debtor2's debts primarily consumerdebts?
      D No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts.Consumerdebtsaredefinedin11U.S.C.§ 101(8)as"incurredbyan
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you payany creditor a total of $6,425* or more?
                      1-1 No.      Goto line7.
                          Yes      Listbeloweach creditorto whomyou paida total of$6,425*or more in oneormore paymentsandthetotal amountyou
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorneyfor this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 Duringthe 90 days before you filed for bankruptcy, did you pay any creditora total of$600or more?

                          No.      Go to line 7.
                     D Yes Listbeloweach creditor towhomyou paida total of$600ormore andthetotal amount you paidthatcreditor. Donot
                                   includepaymentsfordomesticsupportobligations,suchaschildsupportandalimony.Also, do not includepaymentsto an
                                   attorney for this bankruptcycase.

       Creditor's Name and Address                               Dates of payment          Total amount      Amount you         Wasthis paymentfor.
                                                                                                    paid         still owe




OfficialForm 107                                       StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                            BestCase Bankruptcy




           Case 2:19-bk-01320-MCW                              Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                Desc
                                                              Main Document    Page 25 of 30
  Debtor1         KEMONTET. WESSON                                                                             Case number (ifknown)



7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insidersincludeyour relatives; any general partners; relatives ofanygeneral partners; partnerships ofwhichyou are a general partner; corporations
       of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
       a businessyou operate as a sole proprietor. 11 U.S.C. § 101. Includepayments for domesticsupport obligations, such as child support and
       alimony.

             No
       d     Yes. Listall payments to an insider.
        Insider's Name and Address                                     Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                          paid             still owe

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Includepayments on debtsguaranteed or cosigned by an insider.

             No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                     Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                          paid            still owe     Include creditor's name

 Part 4:       Identi Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       D     No
             Yes. Fill in the details.
        Case title                                                     Nature of the case      Court or agency                          Status of the case
        Case number
        CJA AUTO SALES INC.                                        SUMMONS                     MOON VALLEY PRECINCT                     D Pending
        CC2010-278562RC                                                                        JUSTICE COURT                            D On appeal
                                                                                               18380N. 40THST.                          D Concluded
                                                                                               Phoenix, AZ 85032


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      D      No. Go to line 11.
             Yes. Fill in the information below.

       Creditor Name and Address                                   Describe the Property                                        Date                         Value of the
                                                                                                                                                                property
                                                                   Explain what happened
       DATE STREET CAPITOL                                         2007 BMW                                                     01/2019                       $4, 000. 00
       2101 E. BROADWAY RD. STE 3
       Tempe, AZ 85282                                                   Property was repossessed.
                                                                   D Propertywasforeclosed.
                                                                   D Propertywasgarnished.
                                                                   D Propertywasattached,seizedor levied.


11 Within90daysbeforeyoufiledforbankruptcy,didanycreditor, includinga bankorfinancialinstitution,setoffanyamountsfromyour
      accounts or refuse to make a payment becauseyou oweda debt?
             No
      D      Yes. Fill in the details.
       Creditor Nameand Address                                    Describethe action the creditortook                          Dateaction was                    Amount
                                                                                                                                taken




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                     Best CaseBankruptcy




           Case 2:19-bk-01320-MCW                                Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                        Desc
                                                                Main Document    Page 26 of 30
  Debtor1         KEMONTET. WESSON                                                                          Case number (ifknown)



 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
     court-appointed receiver, a custodian, or another official?
              No
       D      Yes

  Part 5:      List Certain Gifts and Contributions

13.        ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
              No
       D Yes. Fill inthedetailsforeachgift.
        Gifts with a total value of more than $600                       Describe the gifts                                 Dates you gave                 Value
        per person                                                                                                          the gifts

        Person to Whom You Gave the Gift and
        Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
        No
       D Yes. Fill inthedetailsforeachgiftor contribution.
        Gifts or contributions to charitiesthat total                    Describewhatyou contributed                       Datesyou                        Value
        more than $600                                                                                                     contributed
        Charity's Name
        Address (Number, Street,City, StateandZIPCode)

 Part 6:       List Certain Losses

15. Within I year beforeyou filed for bankruptcy or sinceyou filed for bankruptcy, did you lose anything becauseof theft, fire, otherdisaster,
       or gambling?

             No
       a     Yes. Fill in the details.
        Describe the property you lost and                      Describe any insurance coverage for the loss               Date of your      Value of property
        how the loss occurred                                                                                              loss                           lost
                                                                Include the amount that insurance has paid. List pending
                                                                insurance claims on line 33 of Schedule A/B: Property.

 Part 7:       List Certain Pa merits or Transfers

16. Within1 yearbeforeyoufiledforbankruptcy,didyou or anyoneelseactingon yourbehalfpay ortransferany property to anyoneyou
      consulted aboutseeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D      No
             Yes. Fill in the details.
       Person Who Was Paid                                              Description and value of any property              Date payment             Amount of
       Address                                                          transferred                                        or transfer was             payment
       Email or websiteaddress                                                                                             made
       PersonWho Madethe Payment, if NotYou
       SHERI A. BARRIOS                                                 CASH                                               02/04/2019                  $200. 00
       723 W. POLK ST.
       Phoenix, AZ 85007
       sheridocprep@gmail.com




OfficialForm 107                                          Statementof FinancialAffairsforIndividualsFilingforBankruptcy                                     page 4
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                                 Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                             Desc
                                                                 Main Document    Page 27 of 30
  Debtor 1        KEMONTET. WESSON                                                                          Case number (ifknown)



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

             No
       D     Yes. Fill in the details.
        Person WhoWas Paid                                               Description and value of any property               Date payment               Amount of
        Address                                                          transferred                                         or transfer was               payment
                                                                                                                             made

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course ofyour business or financialaffairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
             No
       D     Yes. Fill in the details.
       Person Who Received Transfer                                      Description and value of              Describe any property or        Date transfer was
       Address                                                           property transferred                  payments received or debts      made
                                                                                                               paid in exchange
        Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
    D Yes. Fill inthe details.
       Name of trust                                                     Description and value of the property transferred                     Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within1 yearbeforeyou filedfor bankruptcy,wereanyfinancialaccountsor instruments held in your name, orforyourbenefit,closed,
      sold, moved, or transferred?
      Includechecking,savings,money market, or otherfinancialaccounts;certificatesofdeposit;sharesin banks, creditunions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
             No
      D      Yes. Fill in the details.
       Name of FinancialInstitution and                              Last4 digitsof            Typeofaccountor        Dateaccountwas                  Lastbalance
       Address (Number,Street,City,StateandZIP                   account number                instrument             closed, sold,             before closing or
       Code)
                                                                                                                      moved, or                            transfer
                                                                                                                      transferred

21 Doyou nowhave, or didyou havewithin1 yearbeforeyou filedfor bankruptcy,anysafedepositboxorotherdepositoryforsecurities,
      cash, or other valuables?

             No
      D     Yes. Fill in the details.
       Name of Financial Institution                                     Who else had access to it?         Describe the contents                Do you still
       Address (Number, Street, City, Stats andZIPCode)                  Address (Number, Street, City,                                          have it?
                                                                         State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
            No
      D Yes. Fill in the details.
       Nameof Storage Facility                                           Who else has or had access         Describethe contents                Do you still
       Address (Number, Street, City, State andZIPCode)                  to it?                                                                 have it?
                                                                         Address (Number,Street,City,
                                                                         State andZIPCode)




OfficialForm 107                                       StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                                            pages
Software Copyright (c) 199S-2018 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy




          Case 2:19-bk-01320-MCW                               Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                   Desc
                                                              Main Document    Page 28 of 30
  Debtor 1        KEMONTET. WESSON                                                                      Case number (ifknown)



  Part 9:     Identi Pro e         You Hold or Control for Someone Else

 23. Do you hold or control any property that someoneelse owns? Includeany property you borrowedfrom, are storing for, or hold in trust
       for someone.

             No
       D     Yes. Fill in the details.
       Owner's Name                                              Where is the property?                 Describe the property                        Value
       Address (Number,Street,City,StateandZIPCode)              (Number, Street, City, State and ZIP
                                                                 Code)

  Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Sitemeans any location, facility, or property as definedunderany environmental law, whetheryou now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterial means anything an environmental lawdefines as a hazardouswaste, hazardoussubstance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notifiedyou that you may be liable or potentially liable underor in violation of an environmental law?

             No
      D Yes. Fill in the details.
       Name of site                                              Governmental unit                         Environmental law, if you   Date of notice
       Address (Number,Street,City, StateandZIPCode)             Address (Number,Street,City,Stateand      know it
                                                                 ZIP Code)

25. Haveyou notified any governmental unit of any release of hazardousmaterial?

             No
      D     Yes. Fill in the details.
       Name of site                                              Governmental unit                         Environmental law, if you   Date of notice
       Address (Number, Street, City, State andZIPCode)          Address (Number,Street,City,Stateand      know it
                                                                 ZIPCode)

26. Haveyou beena party in anyjudicial or administrative proceeding underanyenvironmental law? Includesettlements and orders.

            No
      D     Yes. Fill in the details.
       Case Title                                                Court or agency                        Nature of the case             Status of the
       Case Number                                               Name                                                                  case
                                                                 Address (Number,Street, City,
                                                                 StateandZIPCode)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any ofthe following connections to any business?
            D A sole proprietor orself-employed ina trade, profession, orotheractivity, eitherfull-time orpart-time
            D A memberofa limited liabilitycompany(LLC)orlimitedliabilitypartnership(LLP)
            D A partnerin a partnership
            D Anofficer,director,ormanagingexecutiveofa corporation
            D Anownerofat least5%ofthevotingorequitysecuritiesofa corporation




OfficialForm 107                                    StatementofFinancialAffairsfor IndividualsFilingforBankmptcy                                     pages
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                          Best Case Bankruptcy




           Case 2:19-bk-01320-MCW                          Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                              Desc
                                                          Main Document    Page 29 of 30
    Debtor 1     KEMONTE T. WESSON                                                                       Case numberw known)



               No. None of the above applies. Go to Part 1 2.
        a Yes.Checkallthatapplyaboveandfill inthedetailsbelowforeachbusiness.
         Business Name                                         Describe the nature ofthe business             Employer Identification number
         Address
         (Number,Street,City,StateandZIPCode)                                                                 Do not include Social Security number or ITIN.
                                                               Name of accountant or bookkeeper
                                                                                                              Dates business existed
  28"
        !I!r2£tSrcretdSy^heedrfpartb^kruptcy'dtd                    you    9ive a financial statement   to anyone about your business?        Include all financial



               No
        D Yes. Fill in the details below.
        Name                                                   Date Issued
        Address
        (Number, Street, City, State and ZIPCode)

   Part 12: Sign Below

 L^lre^the^swelTlhJS -stetemenfo_fFwancra/^'re and a"y attachments, and I declare                                  under   penalty   of   perjury that   the answers
 lrehtmLa^d,CO.TOCii"nderetendthaJmakmgafalseltetement'conc^
 withabankruptcycaseca.nresuMin_flnes"Pto$250,000,orimprisonment°foruDVo20'yeare;or£>th7'
 18U. S.C.       152, 1341, 1519, and 3571.            '             '          " --------, -. -, --..


  KEMONTE T. WES                                                         Signature of Debtor 2
  Signature of Debtor 1

  Date Februa            6, 2019                                         Date

 DidNoyouattachadditionalpagestoYourStatementofFinancialAffairsforIndividualsFilingforBankruptcy(OfficialForm107)?
 D Yes

 Didyou payoragreeto paysomeone whoisnotanattorney tohelpyoufill outbankruptcy forms?
 D No

 ^es.NameofPerson SHERIA.BARRIOS .AttachtheBankruptcyPetitionPrepaysNotice,Declaration,andSignature(OfficialForm




OfficialForm107                                     StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                                 page 7
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy




          Case 2:19-bk-01320-MCW                            Doc 5 Filed 02/06/19 Entered 02/07/19 10:40:42                                          Desc
                                                           Main Document    Page 30 of 30
